DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 4/18/2021. The Examiner notes claims 1-16 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 & 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20130312650 A1) in view of Votolato (US 20180220849 A1) and as evidenced by Douglas (US 8800112 B1), hereinafter Smith, Votolato, and Douglas, respectively.
Regarding claim 9. Smith discloses brush [Fig 1], comprising: a handle [102] including a proximal end [202] and a distal end [200] attached to a bristled head [Fig 1-2]; and a cover [100] fitted removably [¶51] over a length of the handle between the proximal end and the distal end [Fig 1], the cover including an outer surface [Fig 4; 300 has an outer surface]…
Smith does not teach protuberances for cleaning projecting outwardly from the outer surface of the cover.
However Votolato teaches a handle cover [Fig 12A-12D] that has and protuberances [¶54] for cleaning projecting outwardly from the outer surface of the cover [Fig 12A-12D; ¶54; the protuberances project outwardly from the outer surface and provide a rougher surface that can clean].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer surface as disclosed by Smith to have protuberances for cleaning projecting outwardly from the outer surface of the cover as disclosed by Votolato to increase the cover's surface texture to aid the user's grip and decrease the grip from slipping in a user's hands during use as evidenced by Douglas Col4:line17-20.

Regarding claim 10. Smith as modified teaches the pool brush according to claim 9, wherein the cover further comprises a first end proximate to the distal end and a second end between the proximal end and the distal end [Smith:  Fig 1].

Regarding claim 13. Smith as modified teaches the pool brush according to claim 9, wherein the protuberances are integral with the cover [Votolato:  Fig 12A-12D].

Regarding claim 14. Smith as modified teaches the pool brush according to claim 13, wherein the cover and the protuberances are formed of a material having inherently flexible, resilient, and elastic material characteristics [Votolato:  ¶11].

Regarding claim 15. Smith as modified teaches the pool brush according to claim 14, wherein the material comprises rubber [Votolato:  ¶11].

Regarding claim 16. Smith as modified teaches the pool brush according to claim 9, wherein the protuberances are present throughout the outer surface of the cover [Votolato:  Fig 12A-12D; ¶54].

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Votolato further in view of Hildebrandt (US 5511445 A), hereinafter Hildebrandt.
Regarding claim 11. Smith as modified teaches the pool brush according to claim 10, wherein the cover further comprises: a first marginal extremity [Smith:  500] and a second marginal [Smith:  502] extremity concurrently extending from the first end and the second end of the cover [Smith:  Fig 5]; the cover is wrapped about the length of the handle juxtaposing the first marginal extremity with the second marginal extremity [Smith:  Fig 1 & 5]; and a fastener [Smith:  ¶54; 500 & 502 are fastened with adhesives]…securing the first marginal extremity to the second marginal extremity [Smith:  Fig 5; ¶54].
Smith as modified may not explicitly disclose a fastener releasably securing the first marginal extremity to the second marginal extremity.
However Hildebrandt teaches a fastener [29 & 33] releasably securing [Fig 1-3] the first marginal extremity [Fig 1 & 3; the cutout of the cover on the left by 33 is the first marginal extremity] to the second marginal extremity [Fig 1 & 3; the cutout of the cover on the right by 29 is the second marginal extremity].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace fastener as disclosed by Smith as modified  with the hook and loop fastener as disclosed by Hildebrandt as a simple substitution of a known element to produce predictable result of having the fastener to selectively secure the cover to the handle without having to slide the cover over and down the handle.

Regarding claim 12. Smith as modified teaches the pool brush according to claim 11, wherein the fastener comprises a hook-and-loop fastener [Hildebrandt:  Col3:line49-67; 29 & 30 are hook and loop fasteners] including an element thereof carried by the first marginal extremity and a complemental element thereof carried by the second marginal extremity [Hildebrandt:  Fig 1-3].

Regarding claim 1-8. Claim(s) 1-8 recite(s) the same, similar, or partial limitations as those addressed for claim(s) 9-16.  The differences are addressed below:  
Protuberances has been replaced with bristles.However bristles are protrusions as taught by Votolato. 
Claim(s) 1-8 is/are therefore rejected for the same reasons set forth for claim(s) 9-16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McWhorter et al. (US 20100031465 A1) discloses the concept of a handle cover that has the same material as the cleaning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723